IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                     No. 82018-4-I
                       Respondent,
                                                     DIVISION ONE
                v.
                                                     UNPUBLISHED OPINION
 CHRISTOPHER WRIGHT
 AKA CESHAWN DADE,

                       Defendant,

 JEANIA DYSON,

                       Appellant.



       COBURN, J. — A superior court judge ordered inmate Jeania Dyson, a

material witness, to participate in a deposition and found her in contempt when

she refused to do so. The court further ordered her to fully and truthfully answer

questions asked of her or face sanctions. When she again refused, the court

continued to hold her in contempt and imposed sanctions. Dyson appeals the

court’s order imposing remedial sanctions contending that the court had no

authority to sanction Dyson for failing to comply with an unlawful order. We

agree and conclude the trial court abused its discretion. We vacate the court’s

order imposing remedial sanctions. We remand and order that any monetary fine

collected as a sanction be refunded.


  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82018-4-I /2


                                      FACTS

      In 2019, the State charged Christopher Wright, also known as Ceshawn

Dade, with murder for a homicide that occurred in 1995. In 2012 and 2018,

Dyson, Wright’s ex-wife, provided statements to law enforcement about Wright’s

involvement in the murder. After the State charged Wright, Dyson, now in prison

for unrelated offenses, stopped cooperating with the State. After consulting with

counsel assigned to represent her, she remained unwilling to participate in a

defense interview at the prison. The State obtained an order transferring Dyson

to King County jail in August 2020. The order stated that she “will be returned to

the Department of Corrections upon completion of pre-trial interviews.” A

defense interview was arranged at the prosecutor’s office. Dyson, through her

attorney, maintained she would not answer any questions by the State or

defense.

      The State then requested a deposition and a finding of contempt if Dyson

continued to refuse to participate. At the first hearing, Dyson informed the court

through her counsel that “her intention is to not make any statements at a

deposition, if so ordered.” Before any discussions of any specific sanctions,

Dyson’s counsel told the court he explained the consequences of being held in

contempt and that she understood the court could impose sanctions on her.

      Everyone, including Wright’s counsel, agreed that they prefer to not go

through the cost of scheduling a deposition until there was a reason to believe

Dyson’s opinion on participating in a deposition would change. Dyson’s counsel

conceded that the court had a basis to find Dyson in contempt but asked that it




                                         2
No. 82018-4-I /3


not do so and release her back to prison.

        The State asked the court to find Dyson in contempt and hold her in

custody without time credited toward her Department of Corrections (DOC)

sentence until she changed her mind about refusing to be deposed. Dyson

objected to the court denying her jail credit toward her DOC sentence as a

remedial sanction. Dyson stated that she did not think the court had authority to

ask that Dyson be denied credit for her DOC sentence.

        The court ordered Dyson to participate in a deposition. The Court found

that,

        [b]ecause Ms. Dyson has clearly represented that she will not
        participate in a deposition, Ms. Dyson will be held in contempt of
        court and is ordered to remain in the King County Jail until the date
        of hearing 9/29/20 @ 11 am at which point the court will impose
        sanctions if there is a continuing refusal to fully and truthfully
        answer questions.

The court had expressly ordered Dyson “to cooperate and fully and truthfully

answer questions asked of her in this matter.” The record is devoid of any

evidence that Dyson or the court was presented with specific questions that were

to be asked at a deposition. The court ordered Dyson to remain in King County

jail.

        At the second hearing on September 29, the court found Dyson in

continuing contempt for her refusal to participate. 1 The court ordered the

following remedial sanctions.




        1   Wright and his attorney, Matt Lapin, waived their presence at this
hearing.


                                            3
No. 82018-4-I /4


       (1) Jeania Dyson is ordered to remain in the King County Jail until
       she participates in a deposition in this matter and cooperates by
       fully and truthfully answering the questions asked of her.

       (2) Jeania Dyson will be fined $1 per day from this date forward
       until such time as she participates in a deposition in this matter and
       fully and truthfully answers the questions asked of her.

       (3) Jeania Dyson will not be returned to the Department of
       Corrections until she has participated in the deposition and fully and
       truthfully answered the questions asked of her.

       (4) It is this court’s intent that Jeania Dyson will not receive credit
       on her DOC sentence as long as she is being held in contempt in
       the King County Jail.

       Dyson timely appealed. In February 2021, Wright pled guilty and

eliminated the need to depose Dyson. The court terminated its sanctions as of

February 12, 2021.

                                    DISCUSSION

       We review a court’s authority to impose sanctions for contempt as a

question of law reviewed de novo. In re Dependency of A.K., 162 Wn.2d 632,

644, 174 P.3d 11 (2007). Thereafter, a court’s decision to find a person in

contempt and to impose punishment will not be disturbed absent an abuse of

discretion. State v. Jordan, 146 Wn. App. 395, 401, 190 P.3d 516 (2008). A trial

court abuses its discretion when it exercises its discretion in a manifestly

unreasonable manner or bases its decision on untenable grounds or reasons. Id.

                                      Contempt

       Dyson first contends that while the court can order someone to attend a

deposition, the court cannot order the person to answer questions at a

deposition. Dyson is wrong.




                                           4
No. 82018-4-I /5


       CrR 4.6(a) grants the court authority to order a deposition in a criminal

case when a witness refuses to discuss the case with either counsel and the

witness’ testimony is material and necessary. CrR 4.6(a)(2).

       The Criminal Rules do not address deposition procedures, but civil rules

can be instructive in matters of procedure when the Criminal Rules are silent.

CrR 4.6(a), (c), (e); see also State v. Gonzalez, 110 Wn.2d 738, 744, 757 P.2d

925 (1988).

       The civil rules state that at a deposition, “[w]itnesses shall be instructed to

answer all questions directly and without evasion to the extent of their testimonial

knowledge, unless properly instructed by counsel not to answer.” CR 30(h)(4). If

the witness fails to answer a question posed at a deposition, “any party may

move for an order compelling an answer. . . ” CR 37(a)(2). Further, when a

deponent refuses to answer the questions propounded, the court may take such

course as it deems just under the circumstances. State v. Peele, 10 Wn. App.

58, 68–69, 516 P.2d 788, 794 (1973). The imposition of sanctions is within the

discretion of the trial court. Id.

       The parties do not dispute that Dyson was a material witness, that she

summarily presented to the court that she would not participate in a deposition,

and that the State, as a party, could request a deposition. 2 See CrR 4.6(a)(3).

       The court had the authority to order her to participate in a deposition after



       2 Although the court stated that Wright joined in the request for deposition,
the record does not reflect that Wright expressly requested a deposition or joined
in the State’s request. He only agreed that the parties should not go through the
motions of scheduling a deposition unless there was a reason to believe Dyson’s
position would change.


                                          5
No. 82018-4-I /6


she refused to grant a defense interview. CrR 4.6(a)(2). The court also had the

authority to hold her in contempt for not following a lawful court order.

RCW 7.21.010(1)(b). Dyson’s reliance on cases holding that a witness may

refuse an “interview” with the defense are inapposite because those cases did

not involve a refusal to participate in a “deposition.” See State v. Wilson, 108

Wn. App. 774, 776, 31 P.3d 43 (2001); State v. Hofstetter, 75 Wn. App. 390, 878

P.2d 474 (1994); see also State v. Zhao, 157 Wn.2d 188, 205, 137 P.3d 835

(2006) (Sanders, J., concurring) (concluding witnesses have the right to refuse

an interview).

       At the first hearing, the court found Dyson in contempt for summarily

stating she would not participate in a deposition, a position she consistently

represented and was not likely to change according to her counsel despite

understanding the court could find her in contempt. The court did not err at the

first hearing by finding Dyson in contempt for summarily refusing to participate in

a deposition.

       Dyson next contends the court had no authority to order her to cooperate

by fully and truthfully answering questions asked of her. Dyson correctly

contends that even if a witness may be compelled to participate in a deposition,

there is nothing in CrR 4.6 that requires a successful or cooperative deposition.

See State v. Mankin, 158 Wn. App. 111, 124, n.10, 241 P.3d 421, 427 (2010)

(noting that “even if the parties can compel a witness to participate in an

interview or deposition, there is nothing in the rule that requires a successful or

cooperative deposition”). We agree the court had no authority to issue a blanket




                                          6
No. 82018-4-I /7


order requiring Dyson to cooperate and participate in a deposition by fully and

truthfully answering the questions asked of her. 3

       Court rules provide the procedural steps to be taken when a deponent

refuses to answer questions at a deposition. CR 37(a)(2); see CrR 4.6(a).

Parties must indicate to the court which questions they wish to ask the witness

before asking the court to compel those answers so the court may determine

whether the information sought is material and necessary. CR 37(a)(2); CrR

4.6(a); see also State v. Gonzalez, 110 Wn.2d 743, 744, 757 P.2d 925 (1988)

(recognizing the trial court’s threshold inquiry in a criminal case was whether the

information sought at a deposition was material). 4 In other words, in a criminal

case, a court must first consider the specific question asked and whether the




       3  We recognize that the deponent must be placed under oath for the
deposition.
        The officer before whom the deposition is to be taken under rule
        [CR] 28(a) shall put the witness on oath and shall personally, or by
        someone acting under the officer's direction and in the officer's
        presence, record the testimony of the witness. However, such oath
        and recording may be administered by the officer from a location
        remote from the deponent.
CR 30(c). Courts have the authority to instruct witnesses to answer questions
directly and without evasion to the extent of their testimonial knowledge. CR
30(h)(4). However, whether the deponent’s answers are actually true relates to
credibility, which may be attacked by any party at trial. ER 607. Lying under
oath implicates potential criminal charges outside of the contempt statute. See
RCW 9A.72.020 (defining the crime of perjury in the first degree); RCW
9A.72.040 (defining false swearing, a gross misdemeanor).
        4 Witnesses also do not give up their right to not self-incriminate. See

State v. Hobble, 126 Wn. 2d 283, 289, 892 P.2d 85 (1995) (recognizing the Fifth
Amendment provides that no person shall be compelled in any criminal case to
be a witness against himself; this privilege includes the right of a witness not to
give incriminating answers in any proceeding). The court determines whether
the privilege applies under all the circumstances then present. Hobble, 126 Wn.
2d at 289. Dyson does not raise the issue of self-incrimination.


                                         7
No. 82018-4-I /8


information sought is material and necessary before determining if the deponent

may be compelled to answer. The court did not follow these procedures before

issuing a blanket order that required Dyson to fully cooperate and truthfully

answer questions asked of her.

       The State cites no authority supporting the court’s issuance of a blanket

order that Dyson cooperate by fully and truthfully answering questions asked of

her. Instead, the State argues that this was invited error.

       The invited error doctrine prohibits a party from setting up an error at trial

and then complaining of it on appeal. In re Pers. Restraint of Thompson, 141

Wn.2d 712, 723, 10 P.3d 380 (2000). In invited error doctrine cases, the

defendant took knowing and voluntary actions to set up the error; where the

defendant's actions were not voluntary, the court did not apply the doctrine. Id.

       When Dyson conceded that the court had a basis to generally find Dyson

in contempt for refusing to participate in a deposition, it was before the court

ordered Dyson to cooperate by fully and truthfully answering questions asked of

her. Dyson did not invite error.

       The court had no authority to issue a blanket order that required Dyson to

cooperate by fully and truthfully answering questions asked of her.

                                      Sanctions

       Dyson contends that if the court’s order is invalid, it follows that the court

abused its discretion by finding Dyson in contempt of that order. We agree.

       It is undisputed that the court acted under its remedial contempt authority.




                                          8
No. 82018-4-I /9


Under the remedial sanctions statute, RCW 7.21.030, 5 when a court finds a

person in contempt for refusing to perform an act that is within a person’s power

to perform, the court may impose one or more of a statutorily enumerated list of

sanctions. RCW 7.21.030(1). One requirement of a remedial sanction is that the

sanction is within the contemptor's power to perform. Matter of Det. of Faga, 8

Wn. App. 2d 896, 900, 437 P.3d 741(2019) (citing RCW 7.21.030(2)). The

inability to comply with the court's order is an affirmative defense. Faga, 8 Wn.

App. 2d at 901. “A coercive sanction is justified only on the theory that it will

induce a specific act that the court has the right to coerce.” In re M.B., 101 Wn.

App. 425, 440, 3 P.3d 780, 788 (2000) (emphasis added).

       The court had authority to find Dyson in contempt for continuing to refuse

to participate in a deposition, but it could not condition that participation on Dyson

fully and truthfully answering questions. At the first hearing, the court informed

Dyson that the court would impose sanctions at the second hearing, “if there's

continued refusal to fully and truthfully answer the questions.” RP 15. At the

second hearing, the court imposed sanctions and explicitly informed Dyson that

in order to purge the contempt she had to participate in a deposition “and”

cooperate “by fully and truthfully answer[ing] the questions.” RP 15. Without

any specificity of what those questions would be, Dyson was left with what

amounted to be a directive to cooperate in a deposition by fully and truthfully

answering all questions asked of her in order to purge her contempt—a condition



       5An amended version of RCW 7.21.030 went into effect July 1, 2021.
Because the relevant sections of the statute did not change from the time Dyson
was held in contempt, we cite the current version of RCW 7.21.030 for clarity.


                                          9
No. 82018-4-I /10


the court had no authority to demand.

      Between the time the court imposed the unlawful condition and the time

the court sanctioned Dyson, she was never given the opportunity to consider

what questions would be asked. The deposition was requested for the purpose

of a defense interview, but Wright’s counsel did not make a record of what

questions were to be asked or request that Dyson be sanctioned for refusing to

answer defense questions. In fact, Wright and his counsel waived their

appearance at the second hearing where the State requested sanctions for

Dyson failing to answer questions by the defense that were never posed.

      In Faga, the State filed a petition seeking Faga’s civil commitment as a

sexually violent predator and filed a motion to compel Faga to participate in

evaluations required by law. Faga, 8 Wn. App. 2d at 898. Faga refused to

participate in the evaluations arguing that experts required him to sign waivers of

various rights. Id. at 899. The court found Faga in contempt. Id. Faga argued

that requiring him to sign waivers giving up various rights was an improper

condition for him to purge the contempt. Id. We explained that requiring Faga to

sign the waivers would have been unlawful, but we noted that the trial court did

not order Faga to sign the waivers as a modification or additional requirement

imposed by the court. Id. at 901.

      Unlike the court in Faga, the trial court in the instant case did issue an

order that imposed a requirement in addition to participation in a deposition. The

court required Dyson to give up her right to not answer questions that were not

material or necessary. Without knowing what the questions were, Dyson would




                                        10
No. 82018-4-I /11


not know if it may implicate her constitutional right to remain silent. The trial

court exceeded its authority and placed an improper purge condition on Dyson.

The court did not have a right to coerce Dyson in this manner.

                                   CONCLUSION

       The court exceeded its authority when it issued a blanket order requiring

Dyson to cooperate in a deposition by fully and truthfully answering questions

asked of her–an improper purge condition. Thus, the court’s reasons for finding

Dyson in contempt and sanctioning her were untenable. The court abused its

discretion sanctioning Dyson for contempt of an unlawful order.

       We remand with instructions to vacate the court’s order imposing remedial

sanctions. 6 Any monetary fine collected as a sanction shall be refunded.




WE CONCUR:




       6Because we remand and vacate the sanctions order, we need not
address whether the court properly ordered the Department of Corrections to not
give Dyson jail credit for her time held in King County jail as a contempt sanction.



                                          11